MEMORANDUM **
Ventzislav I. Danev, a native and citizen of Bulgaria, petitions for review of a decision of the Board of Immigration Appeals (“BIA”) affirming an immigration judge’s (“IJ”) denial of his application for asylum and withholding of deportation under 8 U.S.C. §§ 1158(a), 1253(h). We have jurisdiction pursuant to 8 U.S.C. § llOSafe).1 We deny the petition for review.
Because the BIA’s decision expressly adopted the IJ’s opinion, we review the IJ’s opinion. Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000). We review factual findings and the determination of an applicant’s eligibility for asylum under the substantial evidence standard. Id.
Because the incidents which led Danev to leave Bulgaria did not rise to the level of persecution, the evidence did not compel a finding of eligibility for asylum or withholding of deportation. See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992) (asylum); Fisher v. INS, 79 F.3d 955, 965 (9th Cir.1996) (en banc) (withholding); see also Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995) (holding that isolated violent incident cannot alone support persecution claim).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. This case is governed by the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 ("IIRIRA”), since Danev’s deportation proceedings commenced prior to April 1, 1997, and his final deportation order was entered after October 30, 1996. See IIRIRA § 309(c)(1), Pub.L. No. 104-208, 110 Stat. 3009 (Sept. 30, 1996); see also Kalaw v. INS, 133 F.3d 1147, 1149-50, (9th Cir.1997). IIRIRA repealed 8 U.S.C. § 1105a and replaced it with a new judicial review provision codified at 8 U.S.C. § 1252. However, because 8 U.S.C. § 1252 does not apply to deportation proceedings commenced before April 1, 1997, this Court continues to have jurisdiction pursuant to 8 U.S.C. § 1105a. See IIRIRA § 309(c)(1).